Filed 6/9/21 P. v. Martinez CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                             A161482
 v.
 PEDRO PERALTA MARTINEZ,                                                     (Humboldt County
                                                                             Super. Ct. No. CR1805767A)
           Defendant and Appellant.


          Defendant Pedro Peralta Martinez was sentenced to two years in state
prison following his plea of guilty to one count of unlawful possession of a
firearm (Pen. Code, § 29800, subd. (a)(1)), and one count of possession of a
controlled substance for sale (Health & Saf. Code, § 11378). Defendant’s
appointed attorney has submitted a brief in accord with People v. Wende
(1979) 25 Cal.3d 436 and advised defendant of his right to submit a
supplemental brief, which defendant has not done. This court’s review of the
record disclosed no issues warranting further briefing.
                                                     Background
          Following a preliminary hearing, defendant was charged by
information with two counts of possession of a controlled substance for sale
(Health & Saf. Code, § 11378), two counts of transportation of a controlled
substance for sale (Health & Saf. Code, § 11379, subd. (a)), one count of felony
child abuse (Pen. Code, § 273a, subd. (a)), one count of unlawful possession of

                                                                1
an assault weapon (Pen. Code, § 30605, subd. (a)), two counts of unlawful
possession of a firearm (Pen. Code, § 29800, subd. (a)(1)), and one count of
unlawful possession of ammunition (Pen. Code, § 30305, subd. (a)(1)). The
complaint alleged numerous enhancements, including that defendant
possessed for sale more than 28.5 grams of methamphetamine in violation of
Penal Code section 1203.073, subdivision (b)(2). One count of unlawful
possession of a controlled substance and one count of transportation of a
controlled substance for sale were dismissed prior to entry of defendant’s
guilty plea.
      In January 2020, in exchange for the dismissal of the remaining
charges, defendant pled guilty to one count of unlawful possession of a
firearm and to one count of unlawful possession of methamphetamine and
admitted the weight enhancement. Defendant was advised that the
maximum time of imprisonment under the admitted charges was three years
eight months.
      In October 2020, after consideration of the report of the probation
officer, the court sentenced defendant to the low term of 16 months in state
prison for the firearm offense and to a consecutive term of eight months for
the controlled substance offense. The court imposed a $600 restitution fine
(Pen. Code, § 1202.4, subd. (b)), an $80 court operations assessment (Pen.
Code, § 1465.8, subd. (a)(1)), a $60 criminal conviction assessment (Gov.
Code, § 70373) and imposed and stayed a $600 revocation restitution fine
(Pen. Code, § 1202.45). The court found that defendant did not have the
ability to pay the booking fee (Gov. Code, § 29550.2, subd. (a)),the probation
investigation fee, (Pen. Code, § 1203.1, subd. (b)) or the revenue recovery
charge for his court appointed attorney. The court awarded eight days of
presentence custody and conduct credit.



                                       2
      Defendant timely filed a notice of appeal.
                                   Discussion
      The record reflects a factual basis for defendant’s plea: On November
26, 2018, the Humboldt County Sherriff’s Office executed a search warrant on
defendant’s residence and vehicles and recovered a total of 11.96 ounces of
methamphetamine, indicia of sales and numerous firearms with ammunition.
      Defendant was properly advised before entering his plea and
stipulating to a factual basis for the plea.
      The two-year sentence imposed by the court is consistent with the
terms of his plea agreement.
      The record does not expressly indicate that the court determined
defendant’s ability to pay with respect to the restitution fine or court
operations and criminal conviction assessments. We assume, however, based
on the court’s express finding that defendant was unable to pay other fees,
that the court implicitly reached a contrary conclusion with respect to the
fine and assessments imposed. Alternatively, defendant forfeited any
objection by failing to raise the issue before the trial court. (See People v.
Cowan (2020) 47 Cal.App.5th 32, 48, review granted June 17, 2020 (S261952)
[“a sentencing court may not impose . . . restitution fines without giving the
defendant, on request, an opportunity to present evidence and argument why
such monetary exactions exceed his ability to pay”].)
      Accordingly, we affirm the judgment.
                                  Disposition
      The judgment is affirmed.
                                               POLLAK, P. J.
WE CONCUR:
STREETER, J.
TUCHER, J.


                                         3